NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 19, 2019* 
                                Decided February 26, 2019 
                                              
                                          Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 18‐1162 
 
TRAVIS D. WILLIAMS,                              Appeal from the  
      Plaintiff‐Appellant,                       United States District Court for the 
                                                 Eastern District of Wisconsin. 
                                                  
      v.                                         No. 14‐C‐452 
                                                  
LESLIE PATTON, et al.,                           William C. Griesbach, 
      Defendants‐Appellees.                      Chief Judge. 
                                              

                                        O R D E R 

       Travis Williams suffered injuries after Wisconsin State Trooper Derek Bergum 
rear‐ended his car using the “Pursuit Intervention Technique” while pursuing him in a 
high‐speed chase.  Williams sued Bergum and other officers, and also two jail nurses, 
generally accusing them of inadequately addressing his medical needs. The district 

                                                 
            * We agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1162                                                                    Page 2 
 
court entered summary judgment in favor of the defendants. Because all defendants 
acted reasonably, we affirm. 

       We construe the facts in the light most favorable to Williams. See Moore v. Wells 
Fargo Bank, N.A., 908 F.3d 1050, 1054 (7th Cir. 2018). On May 8, 2013, Williams led police 
on a high‐speed chase in Wisconsin, driving at speeds exceeding 100 miles per hour. 
The chase ended when Trooper Bergum rear‐ended Williams’s car and placed him 
under arrest. Williams complains about three episodes that followed.   

       The first episode occurred in the immediate aftermath of the arrest. Williams 
complained of neck, back, and leg pain, so Trooper Bergum called an ambulance to take 
him to the hospital. The hospital released him for transport to the jail a few hours later 
because medical staff had concluded that his injuries did not require hospitalization. 
Medical staff told Williams to take Tylenol or ibuprofen as needed for pain.  

        The second episode occurred after deputies transported Williams from the 
hospital to the Racine County Jail for booking. Trooper Bergum arrived later to 
complete the booking process. By that time Williams had fallen asleep. Neither Trooper 
Bergum nor the jail’s intake officer forwarded any information about his medical status 
to the jail’s medical staff. Within one day of booking, Williams received Tylenol for his 
pain, and within two days he underwent a medical screening. At the screening Williams 
stated that he did not have any physical limitations on his mobility that required 
immediate accommodations. A week later he said that he could not stand or walk, so 
medical staff evaluated him again. They found no acute abnormalities, and several staff 
members reported that they had seen him stand and walk without assistance. A few 
days later, Williams asked medical staff for a cream to treat his dry skin and an extra 
mattress and pain pills to mitigate pain in his back, legs, and hips. A nurse 
administered Tylenol and the cream but did not give Williams the extra mattress.  

        The third episode stretched over the next year. A month after the booking, 
Williams complained that his Tylenol dosage was ineffective and that he needed a 
plastic knee brace and a wrist bandage. Medical staff increased his Tylenol dosage. 
After Williams complained again, a nurse switched him to ibuprofen. The following 
month Williams asked for cream for his skin, and artificial tears and an antibiotic for an 
eye condition. He received all three. When Williams’s eyes were still bothering him over 
the next two months, a nurse switched the antibiotics twice. Later Williams repeated his 
requests for a knee brace, a wheelchair, and an extra mattress. A doctor examined him 
and determined that none of these accommodations was medically necessary. When 
No. 18‐1162                                                                    Page 3 
 
Williams continued to complain about itchy skin and dry eyes the next month, he 
received more cream and artificial tears.  

       Dissatisfied with his treatment, Williams took steps that led to this suit. He filed 
grievances about the denied items (the extra mattress, wheelchair, and knee brace) and 
his problems getting cream, antibiotics, and pain medicine. After complaint examiners 
denied relief, Williams sued Trooper Bergum, the intake officer, two nurses, and the 
complaint examiners. The district court screened his complaint, see 28 U.S.C. § 1915A, 
and allowed Williams to proceed on the following claims:  (1) Trooper Bergum violated 
the Fourth Amendment by not reporting Williams’s injuries to the jail’s staff; (2) the 
intake officer deprived him of due process by not forwarding the hospital’s records to 
the prison medical staff; (3) the complaint examiners deprived him of due process by 
denying his grievances; and (4) the nurses violated his constitutional right to objectively 
reasonable medical care.  

        As the case moved forward, the judge denied Williams’s repeated motions for 
recruited counsel. The judge explained that because Williams had filed many “very 
lucid” documents in previous cases, he could competently litigate this case. Williams 
later argued that he needed counsel because the defendants were recording him and 
planned to put him in segregation. The judge again declined to recruit counsel, 
reasoning that Williams could still communicate with the court and conduct discovery. 
In a later order denying a renewed motion for counsel, the judge cited Williams’s 
extensive litigation history and ability to respond to motions “amply and extensively.” 

       The defendants eventually moved for summary judgment. The judge granted the 
motion, holding that no jury could find that Trooper Bergum personally knew about 
Williams’s medical needs or that any other defendant behaved unreasonably. Williams 
asked for reconsideration, but the judge denied the motion because Williams presented 
no new evidence or new controlling law. 

       On appeal Williams first contends that the district court erroneously entered 
summary judgment in favor of Trooper Bergum. When Bergum arrived at the jail, 
Williams had not yet received a judicial determination of probable cause, so the Fourth 
Amendment standard of reasonableness governs. See Ortiz v. City of Chicago, 656 F.3d 
523, 530 (7th Cir. 2011). Williams maintains that by not telling the jail’s staff that he had 
medical limitations, Trooper Bergum violated the Fourth Amendment. Four factors 
inform whether Bergum behaved unreasonably, but we need consider only the first one: 
whether the officer had actual notice of Williams’s medical needs. See id. No evidence 
suggests that he did. When Williams complained of injuries after his arrest, Trooper 
No. 18‐1162                                                                      Page 4 
 
Bergum called an ambulance to take him to a hospital to see if he needed treatment. 
After that Bergum knew only that the hospital had released him a few hours later, and 
when Trooper Bergum came to the jail to complete the booking process, Williams was 
sleeping. Thus no rational jury could conclude that Trooper Bergum knew of any 
medical needs.  

        Next, Williams contends that the district court erroneously entered summary 
judgment in favor of the intake officer. He argues that because the intake officer never 
passed along the hospital’s discharge forms to the jail’s medical staff, she violated his 
right to due process as a pretrial detainee. See Kinglsey v. Hendrickson, 135 S. Ct. 2466, 
2473 (2015). But even if she did not forward these documents, no harm befell Williams. 
The documents recommended only that he receive Tylenol for pain, and he received it 
the day after his booking. Moreover, during a medical screening two days after 
booking, Williams reported no problems that required immediate accommodations. 
With no injury arising from the absence of the records, no constitutional tort occurred. 
See Armstrong v. Daily, 786 F.3d 529, 553 (7th Cir. 2015).   

       Williams next argues that the complaint examiners deprived him of due process 
by wrongly denying his grievances. But he acknowledges that they read the grievances, 
considered his medical file, and relied on the medical staff, which is all that was 
constitutionally required of them. See Miranda v. County of Lake, 900 F.3d 335, 343 (7th 
Cir. 2018); McCann v. Ogle County, 909 F.3d 881, 888 (7th Cir. 2018). The complaint 
examiners were entitled to summary judgment. 

       Williams also contends that the two nurses unreasonably ignored his medical 
needs. One nurse, he complains, denied his request for a knee brace and more drugs to 
treat his pain. But even if the nurse could prescribe those treatments (no evidence 
suggests that she could), a mere disagreement with a medical professional’s otherwise 
reasonable treatment is not a basis for a constitutional claim. See Greeno v. Daley, 414 
F.3d 645, 653 (7th Cir. 2005). Based on Williams’s reports of pain, the nurse adjusted 
doses of Tylenol and ibuprofen, and no medical professional has opined that a knee 
brace or other drugs were medically necessary. Thus, a jury could not rationally 
conclude that the nurse’s treatment was such a significant “departure from accepted 
professional standards or practices” that it was objectively unreasonable. Pyles v. Fahim, 
771 F.3d 403, 409 (7th Cir. 2014); see McCann, 909 F.3d at 887. Regarding the other nurse, 
Williams argues that she ignored his eye and skin conditions. But the record shows that 
each time Williams complained about his eyes, he received eye drops and antibiotics; 
and every time he complained about his skin, he received more cream. Because no 
No. 18‐1162                                                                      Page 5 
 
evidence suggests that these treatments were a significant departure from professional 
norms, summary judgment was warranted. See Pyles, 771 F.3d at 409.  

        Two final procedural matters remain. First, Williams challenges the denial of his 
requests for counsel. When addressing a motion for pro bono counsel, the judge must 
decide whether the plaintiff appears competent to litigate his claims, given their 
difficulty. Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc). Williams says that 
the court did not address his “psychological history, intellectual capacity, education, 
communication skills, [and] litigation skills.” But the judge did just that when he 
concluded that the case was not too complex for Williams given that he was an 
experienced and “lucid” litigator who “amply and extensively” responded to motions 
with neat and clear arguments. Second, Williams argues that the judge should not have 
awarded costs to the defendants under Rule 54(d)(1) of the Federal Rules of Civil 
Procedure because they did not reply to his objection to costs. But we give district 
courts “virtually complete deference” when reviewing an award of costs. See Lauth v. 
Covance, Inc., 863 F.3d 708, 718 (7th Cir. 2017) (quotation marks omitted). Though 
Williams objected to the fees associated with acquiring a transcript of his deposition, a 
court may tax as costs the fees for transcripts that are “necessarily obtained for use in 
the case.” 28 U.S.C. § 1920(2); Montanez v. Simon, 755 F.3d 547, 558 (7th Cir. 2014). 
Obtaining a transcript of the plaintiff’s deposition is a necessary part of the defense 
case.  

       We have considered Williams’s other arguments, and none has merit.  

                                                                                AFFIRMED